                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Bryant Figueroa                                                    Docket No. 4:15-CR-41-1FL

                               Petition for Action on Supervised Release

COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Bryant Figueroa, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess With Intent to Distribute More than 100 Grams of Heroin, in violation
of 21 U.S.C. § 846 and 21 U.S.C. § 841(b)(1)(B), was sentenced by the Honorable Terrence W. Boyle, on
behalf of the Honorable Louise W. Flanagan, U.S. District Judge, on October 22, 2015, to the custody of
the Bureau of Prisons for a term of 60 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 5 years.

    Bryant Figueroa was released from custody on November 21, 2018, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant admitted to cocaine use on November 26, 2018, and he signed an admission
of drug use statement advising he consumed cocaine on November 24, 2018. A urine sample was obtained,
and the results were confirmed positive for cocaine on December 1, 2018. The defendant received a verbal
reprimand for his drug use and was counseled about his actions. In response to his drug use, we recommend the
defendant be required to participate in substance abuse treatment and undergo increased drug testing. The
defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate as directed in a program approved by the probation office for the
      treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
      urinalysis testing or other drug detection measures and may require residence or participation in a
      residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Dwayne K. Benfield                                /s/ Taron N. Seburn
Dwayne K. Benfield                                    Taron N. Seburn
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      201 South Evans Street, Rm 214
                                                      Greenville, NC 27858-1137
                                                      Phone: 252-830-2335
                                                      Executed On: December 3, 2018
Bryant Figueroa
Docket No. 4:15-CR-41-1FL
Petition For Action
Page 2
                                     ORDER OF THE COURT

                                10th
Considered and ordered this _________              December
                                         day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
